Title: To James Madison from John Langdon, 20 December 1804 (Abstract)
From: Langdon, John
To: Madison, James


20 December 1804, Portsmouth. “I must pray you to excuse me for the liberty I take in transmiting to you the inclosed letter from Stanley Griswold Esqr whose name, and wishes, you’ll please to communicate to the President of the US. This gentleman, who is esteemed a man of virtue, and great Talents, has for sometime past superintended the printing of the Observatory at Walpole in this State, but finds it impossable to continue in that Business much longer; considering the great exertions of this gent, in the common cause of our Country, and seeing the delicate situation he is placed in, his worth and Talents, I sincerely hope he may find favor. You’ll please ret⟨ur⟩n me the letter after the President has seen it, as it is in some degree confidential.”
